Court of Appeals, State of Michigan

                                             ORDER
                                                                          Joel P. Hoekstra
People of MI v Ronald Johnson                                               Presiding Judge

Docket No.   3 1524 7                                                     Kurtis T. Wilder

LC No.       12-009230-FC                                                 Karen M. Fort Hood
                                                                           Judges


              The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued September 16, 20 14 is hereby VACATED. A new opinion is attached to this order.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                NOV 04 2014
                                      Date
                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 4, 2014
               Plaintiff-Appellee,

v                                                                    No. 315247
                                                                     Wayne Circuit Court
RONALD JOHNSON,                                                      LC No. 12-009230-FC

               Defendant-Appellant.


                                     ON RECONSIDERATION

Before: HOEKSTRA, P.J., and WILDER and FORT HOOD, JJ.

PER CURIAM.

        Following a bench trial, defendant appeals as of right his conviction of second-degree
murder, MCL 750.317. Defendant was sentenced to 27 to 50 years’ imprisonment. Because the
evidence was sufficient to support defendant’s conviction, he was not denied the effective
assistance of counsel, his prior record variables (PRV) were appropriately scored, and the
arguments in his Standard 4 brief are without merit, we affirm.

        On August 1, 2011, defendant stabbed the victim in this case, Daryl Parker, repeatedly in
the back and neck with a pocket knife over a dispute involving an air-conditioner. Three days
after the incident, police found Parker paralyzed and incapacitated, but still alive, on the second-
floor of a home on Warren Avenue. Parker was admitted to a hospital with multiple stab wounds
to the back and neck, which involved injury to his spine that resulted in a loss of function to his
upper and lower extremities. Parker later died from his injuries and related complications,
including multiple organ failure. However, before his death, Parker testified at a preliminary
examination and identified defendant as the individual who, unprovoked, stabbed him six times
in the back and neck. By stipulation of the parties, the prosecution introduced Parker’s
preliminary examination testimony at defendant’s trial.

        At trial, defendant testified on his own behalf, admitting that he stabbed Parker but
asserting a claim of self-defense. According to defendant, he paid Parker for an air conditioning
unit on the day in question, but Parker failed to provide the air conditioner and he also stole
defendant’s debit card. When defendant returned to retrieve the debit card and procure the air
conditioner, Parker struck him in the jaw and head with a steering-wheel lock. Defendant
responded by producing a pocket knife, at which time Parker began to choke defendant.

                                                -1-
Defendant indicated that, while standing face-to-face, he then “tapped” Parker a couple of times
on the shoulder with the knife and, when Parker continued to choke him, “one hard time” in the
back. When Parker fell to the ground, defendant removed the knife from Parker, and Parker
returned his debit card. According to defendant, Parker was “not too injured” and defendant
asked someone at a nearby gas station to call an ambulance. Defendant claimed injury to his
jaw, but he did not go to a police station to report the incident nor did he seek medical treatment.

       Defendant was charged with first-degree premeditated murder, assault with intent to
murder, and felonious assault. Following a bench trial, the trial court found defendant guilty of
second-degree murder and not guilty of the remaining offenses. The trial court specified that it
did “not give credit to a claim of self-defense,” noting that defendant did not seek immediate
medical attention, defendant was larger than Parker, and that the number and location of stab
wounds did not support defendant’s version of events. The trial court sentenced defendant to 27
to 50 years’ imprisonment. Defendant now appeals as of right.

        On appeal, defendant first argues, in several subarguments, that he received ineffective
assistance of counsel. Specifically, defendant asserts that counsel rendered ineffective assistance
by (1) failing to call defendant’s wife, son, and primary-care physician to testify regarding the
injuries defendant sustained in the fight with Parker, (2) failing to present evidence of
defendant’s frail physical condition before the fight to support his claim of self-defense, (3)
failing to impeach Parker’s preliminary examination testimony, (4) failing to offer a character
witness to testify regarding defendant’s reputation for truthfulness, and (5) failing to present
evidence that defendant was sexually assaulted when he was in the military and suffers from
posttraumatic stress disorder and panic attacks therefrom.

        Because defendant failed to move the trial court for a new trial or an evidentiary hearing,
his claim is unpreserved and our review is limited to mistakes apparent on the record. People v
Johnson, 293 Mich. App. 79, 90; 808 NW2d 815 (2011); People v Payne, 285 Mich. App. 181,
188; 774 NW2d 714 (2009). “To establish ineffective assistance of counsel, defendant must first
show that (1) his trial counsel’s performance fell below an objective standard of reasonableness
under the prevailing professional norms, and (2) there is a reasonable probability that, but for
counsel’s error, the result of the proceedings would have been different.” People v Uphaus, 278
Mich. App. 174, 185; 748 NW2d 899 (2008). Defense counsel is “strongly presumed to have
rendered adequate assistance and made all significant decisions in the exercise of reasonable
professional judgment,” People v Vaughn, 491 Mich. 642, 670; 821 NW2d 288 (2012), and is
given “wide discretion in matters of trial strategy,” People v Odom, 276 Mich. App. 407, 415; 740
NW2d 557 (2007). “Effective assistance of counsel is presumed, and the defendant bears a
heavy burden of proving otherwise.” People v Seals, 285 Mich. App. 1, 17; 776 NW2d 314
(2009) (citation omitted).

        Trial counsel is responsible for “preparing, investigating, and presenting all substantial
defenses.” People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009). However,
“[d]ecisions regarding whether to call or question witnesses are presumed to be matters of trial
strategy,” People v Russell, 297 Mich. App. 707, 716; 825 NW2d 623 (2012), and this Court does
not substitute its judgment for that of trial counsel on matters of trial strategy, Payne, 285 Mich
App at 190. “In general, the failure to call a witness can constitute ineffective assistance of
counsel only when it deprives the defendant of a substantial defense.” Id. (quotation omitted).

                                                -2-
“A substantial defense is one that might have made a difference in the outcome of the trial.”
Chapo, 283 Mich. App. at 371.

        Defendant argues that his trial counsel failed to support his claim of self-defense with
evidence that he sustained serious injuries in the fight with Parker and that he was an unlikely
aggressor because he was physically weak at the time of the fight. However, defendant has
failed to overcome the presumption that defense counsel’s decisions were a matter of trial
strategy. At trial, despite defendant’s assertion that his jaw was injured in the fight, he admitted,
on cross-examination, that he did not seek medical attention after the fight, thereby belying his
claim of serious injury resulting from the fight. Although defendant now claims defense counsel
should have called his wife and son to testify regarding his injuries, he fails to provide an
affidavit from either individual, meaning there is no offer of proof to support his claim that they
could corroborate his injuries and there is certainly no indication that they could verify Parker
inflicted those injuries. Similarly, defendant claims defense counsel should have called his
primary care physician, Dr. Frencher. However, while defendant does provide an affidavit from
Dr. Frencher, it states that he was treating defendant at the time of his arrest on October 22,
2011, giving no indication that he provided treatment close in time to the incident in question so
as to support defendant’s version of events. The medical records he provides to support his
claims of physical weakness are similarly remote in time from the events in question, and
certainly not proof that he was attacked by Parker. In these circumstances, defendant has not
shown counsel acted unreasonably in failing to call these witnesses or produce this evidence.

       In any event, to the extent defendant argues that his trial counsel should have called
various witnesses, including his wife, son, and physician, to introduce evidence of his injuries, as
noted, “the failure to call a witness can constitute ineffective assistance of counsel only when it
deprives the defendant of a substantial defense.” Payne, 285 Mich. App. at 190. Defendant was
not deprived of a substantial defense because he testified at trial regarding his purported physical
weakness and his assertion that his jaw was injured when Parker struck him with a steering-
wheel lock. Given defendant’s testimony on these subjects, he presented his claim of self-
defense at trial and was certainly not denied a substantial defense.

        Defendant also argues that his trial counsel rendered ineffective assistance by failing to
call a witness to testify regarding his reputation for truthfulness. “MRE 404(a)(1) ‘allows a
criminal defendant an absolute right to introduce evidence of his character to prove that he could
not have committed the crime.’ ” People v George, 213 Mich. App. 632, 634; 540 NW2d 487
(1995), quoting People v Whitfield, 425 Mich. 116, 130; 388 NW2d 206 (1986). Notwithstanding
defendant’s right to present evidence of his good character, he is unable to overcome the
presumption that decisions regarding the calling and questioning of witnesses are matters of trial
strategy. Russell, 297 Mich. App. at 716. Had defendant’s trial counsel called a witness who had
personal knowledge of defendant’s reputation for truthfulness, the prosecution would have been
allowed to introduce character evidence in rebuttal. See MRE 404(a)(1); People v Vasher, 449
Mich. 494, 503; 537 NW2d 168 (1995) (“Once a defendant has placed his character in issue, it is
proper for the prosecution to introduce evidence that the defendant’s character is not as
impeccable as is claimed.”). Further, defendant makes no offer of proof regarding the proffered
witness’s testimony, meaning there is no indication how such testimony would have changed the
trial court’s credibility assessment, particularly given the volume of evidence contradicting


                                                -3-
defendant’s claim of self-defense. In these circumstances, defendant has not demonstrated that
counsel performed ineffectively.

        Relatedly, the failure of defendant’s trial counsel to present evidence that defendant was
sexually assaulted and suffered from posttraumatic stress disorder is not a ground for relief
because, in the unlikely event that the evidence was deemed relevant and admissible, see MRE
401, 402, there is no basis for concluding that it would have affected the outcome of the trial. In
evaluating a claim of a self-defense, “[a] defendant's psychological idiosyncrasies may, at least
in theory, be relevant to the reasonableness of the defendant's belief that he or she was in
danger.” People v Orlewicz, 293 Mich. App. 96, 102; 809 NW2d 194 (2011). Such evidence is
clearly not relevant, however, when, as in this case, it has no bearing on whether the factual
scenario occurred as described by the defendant. Id. at 102-103. For example, in this case,
defendant justified stabbing Parker by arguing that he acted in self-defense when Parker
viciously struck him with a steering-wheel lock and later choked defendant. Defendant does not
suggest that he was affected by a previous traumatic experience or psychological condition. If
defendant’s version of events were true, defendant would need no psychological idiosyncrasies
or past traumatic experiences to render his fear for his life objectively reasonable. Cf. id. In
other words, simply put, defendant’s proposed evidence provides no insight into the factual truth
of his version of events, and it would not have addressed the trial court’s disbelief of the virtual
entirety of defendant’s account of the confrontation between him and Parker, as opposed to the
reasonability of defendant’s fear for his life. See id. Because the evidence was largely irrelevant
and added nothing to defendant’s position, defense counsel cannot be considered ineffective for
failing to pursue its introduction. See People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d
120 (2010); Orlewicz, 293 Mich. App. at 101-102 (recognizing defense may present evidence that
is “both material and favorable to the defense”).1

       Finally, defendant argues that his trial counsel rendered ineffective assistance for failing
to adequately impeach the credibility of Parker, whose preliminary examination testimony was
admitted because he died before trial. The record shows that defense counsel cross-examined
Parker at the preliminary examination, and there is nothing on the record presented that would
support a claim of ineffective assistance of counsel. The decision to question witnesses, and
what questions to ask, pose matters of trial strategy and we will not substitute our judgment for
counsel’s on matter of trial strategy. See Russell, 297 Mich. App. at 716; Payne, 285 Mich. App. at
190. Indeed, despite his instance that defense counsel failed to impeach Parker’s lies at the
preliminary examination, defendant does not provide citations for the testimony he now claims
was false. “Facts stated must be supported by specific page references to the transcript, the
pleadings, or other document or paper filed with the trial court.” MCR 7.212(C)(7); People v


1
  In his Standard 4 brief, defendant appears to claim that he suffered a panic attack during the
incident when Parker propositioned him for sex, but since that narrative is at odds with the
argument that Parker attacked defendant unprovoked when defendant confronted Parker about
defendant’s debit card, it was thus a reasonable trial strategy to decline to present a panic-attack
defense. Indeed, suffering from panic attack does not justify or excuse criminal action. Trial
counsel was not required to advance a meritless position. Ericksen, 288 Mich. App. at 201.


                                                -4-
Petri, 279 Mich. App. 407, 413; 760 NW2d 882 (2008). Additionally, the record does not
indicate that the trial court relied on the portions of Parker’s testimony with which defendant
now takes issue, or that the particular subjects defendant now claims should have been explored
would have made a different result probable. For example, there is no basis on which to
conclude that questions regarding whether the house was a “vacant” dwelling or whether the
door was locked after defendant’s departure would have made a different result probable.
Further, defendant claims Parker lied when he said that he did not leave until 10 p.m. to retrieve
the air conditioner, but defendant acknowledges in his appellate brief that the trial court believed
that Parker had left the house earlier, meaning defendant has not shown any prejudice from
counsel’s failure to challenge Parker on this point. Ultimately, the trial court had before it the
testimony of Parker and other witnesses, and defendant has not shown that his trial counsel’s
purportedly insufficient rigor in attacking Parker’s testimony on the topics in question affected
the outcome of the trial. Overall, because defendant has not shown counsel performed
unreasonably or that his trial counsel’s omissions affected the outcome of the proceedings,
reversal based on ineffective assistance of counsel is not appropriate.2

        Defendant next argues that there was insufficient evidence for the trial court to have
found him guilty of second-degree murder. In particular, defendant maintains that Parker’s
preliminary examination testimony was “dubious at best” and that there was no credible
evidence to support the conclusion that defendant was the aggressor. It is thus defendant’s
position that the prosecution presented insufficient evidence to disprove his claim of self-
defense.

        This Court reviews claims regarding the sufficiency of the evidence de novo. People v
Harverson, 291 Mich. App. 171, 175-176; 804 NW2d 757 (2010). We view the evidence in a
light most favorable to the prosecution, to determine whether a rational trier of fact could have
found that the prosecution proved the essential elements of the crime beyond a reasonable doubt.
Id. at 175. Questions regarding the credibility of witnesses and the weight of the evidence are
the province of the finder of fact. People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229
(2012). Any conflicts in the evidence must be resolved in favor of the prosecution. People v
Lockett, 295 Mich. App. 165, 180; 814 NW2d 295 (2012).



2
  In his Standard 4 brief, defendant also argues that his trial counsel failed to obtain Parker’s
medical records in order to ascertain his cause of death, and he accuses the prosecution of
withholding Parker’s medical records. This argument has no factual basis, as it appears from the
lower court record that defense counsel had Parker’s medical records, consulted an independent
expert to review those records, and extensively cross-examined the prosecution’s expert
regarding Parker’s injuries, treatment, etc. Indeed, while defendant speculates regarding medical
information he might have obtained, he offers no specifics regarding what material evidence was
withheld by the prosecution, and there is no suggestion that any information would have made a
different result probable. In short, there is no indication that counsel performed ineffectively in
this regard, or that the prosecution withheld exculpatory information. See Uphaus, 278 Mich
App at 185; People v Chenault, 495 Mich. 142, 150; 845 NW2d 731 (2014).


                                                -5-
        “In order to convict a defendant of second-degree murder, the prosecution must prove:
(1) a death, (2) caused by an act of the defendant, (3) with malice, and (4) without justification or
excuse.” People v Roper, 286 Mich. App. 77, 84; 777 NW2d 483 (2009), quoting People v
Mayhew, 236 Mich. App. 112, 125; 600 NW2d 370 (1999) (quotation marks omitted). “Malice is
defined as the intent to kill, the intent to cause great bodily harm, or the intent to do an act in
wanton and wilful disregard of the likelihood that the natural tendency of such behavior is to
cause death or great bodily harm.” Roper, 286 Mich. App. at 84. (citation omitted). “In
Michigan, the killing of another person in self-defense is justifiable homicide if the defendant
honestly and reasonably believes that his life is in imminent danger or that there is a threat of
serious bodily harm.” Id. at 86 (citation omitted). See also MCL 780.972(1)(a) (permitting the
use deadly force when an “individual honestly and reasonably believes that the use of deadly
force is necessary to prevent the imminent death of or imminent great bodily harm”). “Once
evidence of self-defense is introduced, the prosecutor bears the burden of disproving it beyond a
reasonable doubt.” Roper, 286 Mich. App. at 86 (citation omitted).

        In this case, there was sufficient evidence for a rational trier of fact to have found, beyond
a reasonable doubt, that the prosecution proved the elements of second-degree murder and that
defendant did not act in self-defense. At trial, defendant acknowledged that he stabbed Parker,
and he described a dispute over an air conditioner and debit card. Parker’s preliminary
examination testimony, which was admitted at trial, described an unprovoked attack during
which defendant grabbed him by the neck and stabbed him six times in the back and neck with a
burgundy pocket knife. Parker then lay incapacitated in the house for three days until discovered
by police. He told police that he had been stabbed over an altercation involving an air
conditioner. Consistent with Parker’s testimony, medical evidence showed that Parker suffered
multiple stab wounds to the back and neck which injured his spinal cord, and that Parker
ultimately died from his wounds and related complications. While defendant testified to a
different set of events at trial than those described by Parker, the credibility of his testimony, and
that of Parker’s, presented a question for the trier of fact, which we will not reweigh on appeal.
See Eisen, 296 Mich. App. at 331. Viewing the evidence in a light most favorable to the
prosecution, the evidence was sufficient to support defendant’s conviction for second-degree
murder.

       Defendant next argues that he is entitled to resentencing due to the improper scoring of
PRV 1 at 50 points and PRV 2 at 30 points. In particular, defendant asserts that the convictions
used to score PRV 1 and PRV 2 should not have been scored because they were outside the 10
year timeframe imposed by MCL 777.50(1). Defendant failed to preserve his challenge to the
scoring of these PRVs, meaning his claim is unpreserved and reviewed for plain error affecting
his substantial rights. People v Loper, 299 Mich. App. 451, 456-457; 830 NW2d 836 (2013);
MCL 769.34(10).

        Pursuant to the legislative sentencing guidelines, a sentencing court must, absent
substantial and compelling reasons, impose a minimum sentence, not to exceed two-thirds of the
statutory maximum, within the statutory guidelines as calculated using defendant’s PRV score,
offense variable score, and legislatively designated offense class. MCL 769.34(2), (2)(b); People
v McCuller, 479 Mich. 672, 684-685; 739 NW2d 563 (2007); People v Harper, 479 Mich. 599,
616-617; 739 NW2d 523 (2007). “A trial court determines the sentencing variables by reference
to the record, using the standard of preponderance of the evidence.” People v Osantowski, 481

                                                 -6-
Mich 103, 111; 748 NW2d 799 (2008) (citation omitted). On appeal, the circuit court's factual
determinations are reviewed for clear error. People v Hardy, 494 Mich. 430, 438; 835 NW2d 340
(2013). “Whether the facts, as found, are adequate to satisfy the scoring conditions prescribed by
statute, i.e., the application of the facts to the law, is a question of statutory interpretation, which
an appellate court reviews de novo.” Id.

        PRV 1 provides for the scoring of “high severity felony convictions.” MCL 777.51(1). It
is properly scored at 50 points when the offender has two prior high severity felony convictions.
MCL 777.51(1)(b). Prior high severity felony convictions include a conviction entered before
the sentencing offense was committed that is a crime listed in offense class M2, A, B, C, or D, or
a felony “under the law of the United States or another state” corresponding to crimes listed in
M2, A, B, C, or D. MCL 777.51(2)(a), (2)(b).

        Regarding PRV 2, a score of 30 points is appropriate if an offender has four or more
“prior low severity felony convictions.” MCL 777.52(1)(a). Prior low severity convictions
include crimes committed before the instance offense listed in offense class E, F, G, or H, or
corresponding felony offenses under the law of the United States or another state. MCL
777.52(2)(a), (2)(b).

       Relevant to defendant’s argument, when scoring PRV 1 and PRV 2, courts may not count
“any conviction . . . that precedes a period of 10 or more years between the discharge date from a
conviction . . . and the defendant’s commission of the next offense resulting in a conviction . . . .”
MCL 777.50(1). The existence of a 10 year gap is discerned by:

       determining the time between the discharge date for the prior conviction . . . most
       recently preceding the commission date of the sentencing offense. If it is 10 or
       more years, do not use that prior conviction . . . and any earlier conviction . . . in
       scoring prior record variables. If it is less than 10 years, use that prior conviction
       . . . in scoring prior record variables and determine the time between the
       commission date of that prior conviction and the discharge date of the next earlier
       prior conviction . . . . If that period is 10 or more years, do not use that prior
       conviction . . . and any earlier conviction . . . in scoring prior record variables. If
       it is less than 10 years, use that prior conviction . . . in scoring prior record
       variables and repeat this determination for each remaining prior conviction . . .
       until a period of 10 or more years is found or no prior convictions . . . remain.
       [MCL 777.50(2).]

In other words, the question is “whether, starting with the present offense, there was ever a gap
of ten or more years between a discharge date and a subsequent commission date that would cut
off the remainder of [a defendant’s] prior convictions . . . .” People v Billings, 283 Mich. App.
538, 552; 770 NW2d 893 (2009). “If a discharge date is not available, add either the time
defendant was sentenced to probation or the length of the minimum incarceration term to the
date of the conviction and use that date as the discharge date.” MCL 777.50(3).

       In this case, defendant committed the instant offense on August 1, 2011. Regarding PRV
1, the presentence investigation report (PSIR) indicates that defendant pleaded guilty to
“burglary of a habitation” in a Texas court on September 8, 1992, and was sentenced to 10 years’

                                                  -7-
probation.3 Defendant does not argue on appeal that this offense is not a “high severity felony;”
rather, he asserts only that it preceded the instant offense by more than 10 years. While
defendant contends on appeal that he was discharged on November 21, 2000, the discharge date
for this offense is listed on defendant’s PSIR as November 8, 2003. Because the discharge date
for this offense was within ten years of the instant offense, it may be scored under PRV 1. See
MCL 777.50(1), (2).

       Defendant was also convicted of robbery in a Texas court and sentenced to 10 years’
imprisonment on November 14, 1991. Again, defendant does not challenge whether this offense
may be characterized as a “high severity felony;” he argues only that it precedes a 10 year gap.
Although the discharge date for this offense is unknown, the 10 year sentence imposed may be
used in lieu of a discharge date, see MCL 777.50(3), and, in any event, given that the offense
occurred less than three years before his next conviction, there is plainly not a gap in excess of
10 years. See MCL 777.50(2). Consequently, defendant has two prior high severity felonies
meriting a score of 50 points under PRV 1. See MCL 777.51(1).

        Regarding PRV 2 and the scoring of prior low severity felonies, defendant has four low
severity felonies at issue dating from 1989, 1984, and 1978. Defendant argues that MCL 777.50
precluded the consideration of these four convictions to score PRV 2 because they preceded the
10-year gap he asserts was created between his November 21, 2000 discharge from his 1992
robbery conviction and the August 1, 2011 instant offense. As explained above, however, no
such gap existed because defendant committed the instant offense less than 10 years after he was
discharged from his sentence for burglary on November 8, 2003. Therefore, defendant’s four
prior low severity felony convictions were properly used to score PRV 2 at 30 points. MCL
777.52(1)(a).

       In summary, PRVs 1 and 2 were properly scored at 50 points and 30 points, respectively.
Given the proper scoring of these variables, defendant’s derivative claim of ineffective assistance
of counsel based on his attorney’s failure to object to the scoring of those variables lacks merit
because effective assistance does not require trial counsel to make futile objections. People v
Unger, 278 Mich. App. 210, 257; 749 NW2d 272 (2008).

        In his Standard 4 brief, defendant raises several additional arguments, which we have
reviewed and find to be without merit. First, defendant argues that the trial court denied
defendant the right to present a defense by excluding testimony of the defense’s proffered expert
who would have testified regarding the likelihood that the confrontation between Parker and
defendant occurred face-to-face. The admissibility of expert testimony is within the trial court’s
discretion. Id. at 216. Erroneous exclusion of expert testimony does not merit reversal unless it


3
  Insofar as defendant attempts to challenge the accuracy of the PSIR on appeal by arguing that
his 1992 conviction could not have occurred as recorded because he would have been in prison
for the 1991 offense at the time the 1992 offense was committed, he failed to challenge the
accuracy of the prior conviction in the trial court. People v Callon, 256 Mich. App. 312, 334; 662
NW2d 501 (2003). Absent such a challenge, the PSIR is presumed to be accurate and may be
relied upon by the trial court. Id.


                                                -8-
appears “more probable than not that the error was outcome determinative.” People v Yost, 278
Mich. App. 341, 366; 749 NW2d 753 (2008). In this case, the record does not suggest that the
trial court abused its discretion in excluding the testimony in question. Moreover, contrary to
defendant’s arguments on appeal, the exclusion of his proposed expert testimony in no way
denied defendant a defense, given that the prosecution’s medical expert conceded Parker’s
injuries were “consistent” with a face-to-face confrontation and defendant testified that this was
the manner in which the altercation occurred. Additional testimony on the likelihood of a face-
to-face confrontation would not have altered the outcome of the trial and defendant is not entitled
to relief on this basis.

       Second, to the extent defendant faults his trial counsel for failing to use an investigator to
procure witnesses from the surrounding neighborhood who purportedly saw Parker walking
around town in the days after the attack, defendant cannot establish the ineffective assistance of
counsel on this basis when it is apparent that any such testimony would have been soundly
contradicted by medical testimony that Parker was paralyzed as a result of his injuries and thus
unable to walk. Indeed, defendant conceded that he stabbed Parker and Parker fell to the ground.
Three days later, police then found Parker immobile and incapacitated on the floor, covered in
maggots. Given the evidence presented at trial, the unsubstantiated and unspecified testimony
defendant claims could have been presented would not have made a different result probable.
Accordingly, defendant has not shown that counsel was ineffective. Uphaus, 278 Mich. App. at
185.

        Lastly, defendant argues the prosecution violated due process by convicting defendant on
the basis of false and perjured testimony offered by Parker at the preliminary examination.
Prosecutors are required to “comport with prevailing notions of fundamental fairness,” and, for
this reason, prosecutors may not “knowingly use false testimony to obtain a conviction” and they
have “a constitutional obligation to report to the defendant and to the trial court whenever
government witnesses lie under oath.” People v Herndon, 246 Mich. App. 371, 417; 633 NW2d
376 (2001) (citation omitted). In this case, however, defendant has failed to show that the
prosecution knowingly used false testimony. At most, he highlights inconsistencies in Parker’s
testimony and those portions where Parker’s testimony contradicted his own. But, there is no
indication that the prosecution concealed these inconsistencies from defendant, and ultimately
those inconsistencies were the proper subject of cross-examination and a matter of credibility for
the trier of fact, not proof that the prosecution presented perjured testimony. See People v
Parker, 230 Mich. App. 677, 690; 584 NW2d 753 (1998). The prosecution was certainly not
required to disbelieve Parker simply because there was contradictory evidence from defendant.
See People v Lester, 232 Mich. App. 262, 278; 591 NW2d 267 (1998), overruled in part on other
grounds by Chenault, 495 Mich. at 155. On the whole, defendant’s argument is without merit.

       Affirmed.



                                                              /s/ Joel P. Hoekstra
                                                              /s/ Kurtis T. Wilder
                                                              /s/ Karen M. Fort Hood


                                                -9-